Citation Nr: 0433520	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  01-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In September 2004, the veteran 
testified before the undersigned at a hearing held at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims on appeal are entitlement to service connection 
for residuals of a head injury and entitlement to psychiatric 
disability.  Service medical records show that the veteran 
was hospitalized at a private hospital followed by transfer 
to a naval hospital in April 1984 after having been assaulted 
with a baseball bat from behind.  Progress notes and 
consultation reports show initial diagnoses including 
probable basilar skull fracture.  While in the hospital the 
veteran companied of two episodes of emesis and nausea, 
headache, double vision and tinnitus.  The narrative summary 
states that X-rays of the cervical spine and a skull series 
were unremarkable.  The veteran was discharged on the fourth 
hospital day, and it was noted that his neurological exam 
remained within normal limits except for left ear deafness.  
He was discharged to duty after seven days of convalescent 
leave.  The discharge diagnoses were closed head trauma and 
acute left-sided deafness.  Service connection is in effect 
for tinnitus and left ear hearing loss.  

At the September 2004 hearing, the veteran's representative 
indicated that that the veteran had VA psychological tests 
that showed cognitive problems and he argued that those 
problems represent residuals of the in-service head injury.  
In a statement received in January 2003, the veteran said 
that since his head injury, in addition to having hearing 
loss, his head hurt every single day from behind his left ear 
to the base of his neck.  In this regard, the Board notes 
that the record includes a VA medical certificate dated in 
January 1985.  At that time, the veteran complained of 
trouble with his balance and headaches for nine months.  On 
the certificate, the examiner said he would request medical 
information in order to figure out a way to help the veteran 
and that he probably needed a neurological evaluation.  
Elsewhere in the record, the RO noted that the veteran's VA 
medical records had been retired in January 1989 and that the 
retirement center stated that the retired chart was sent to 
Bay Pines VA Medical Center (VAMC) in June 1999.  A January 
2000 note indicates that in Bay Pines VAMC stated that the 
chart was never received and they had checked all areas for 
the misplaced chart, but no chart was located.  

In view of the foregoing, the Board will request that the AMC 
take further action to attempt to obtain VA medical records 
dated from January 1985 to January 1989.  In addition, the 
Board will request that the AMC arrange for VA examination of 
the veteran to determine whether he has current residuals of 
his in-service head injury in addition to his service-
connected tinnitus and profound left ear hearing loss, 
including, but not limited to, headaches, disability 
manifested by neck pain and/or cognitive disability.  

Service medical records show that at the veteran's induction 
examination in September 1980, he gave a history of nervous 
troubles since the last three years.  The physician 
elaborated that it was not considered disqualifying.  On 
clinical evaluation, the physician evaluated the veteran as 
psychiatrically normal.  Service medical records include a 
psychiatric interview questionnaire completed after three 
years in service in which the veteran reported that he had 
suffered from temper outbursts and depression and in a 
narrative described his problem as difficulty getting along 
with people but getting a good discharge meant very much to 
the rest of his life.  Chronological records of medical care 
show that while aboard ship in August 1983, the veteran was 
seen in sick bay and presented with a history since childhood 
of periods of nervousness sometimes lasting days, especially 
when he was with people unknown to him.  The veteran reported 
that since being in the Navy for three years he had been 
losing his temper frequently and had gotten into fights.  He 
described multiple instances when he perceived that striking 
out was his only defense.  He said he did not want to mess up 
his chances for promotion by fighting again.  He reported no 
vegetative signs of depression either during anxious periods 
or relaxed periods.  The impression after mental status 
examination was mild anxiety disorder/poor impulse control.  
The plan was for counseling, but there is no indication in 
the record that this occurred.  There is no indication on the 
report of the veteran's September 1984 separation examination 
that the physician did a psychiatric evaluation at that time.  

At the September 2004 hearing, the veteran testified that 
after service, from 1984 to 1990, he worked as an emergency 
medical technician and fire fighter.  He testified that at 
sometime during that period he was sent to an employee 
assistance program and was encouraged to check into a 30-day 
program, which he did not do.  He testified that he was fired 
from that job in 1990 for reasons unrelated to the job.  
Records pertaining to any evaluation the veteran received in 
the employee assistance program could be pertinent to the 
veteran's claim for service connection for psychiatric 
disability, and the Board will request that the AMC attempt 
to obtain them. 

VA outpatient records dated from September 1998 to April 2003 
show multiple Axis I diagnoses.  In an evaluation report 
dated in November 1998, the examiner noted that the veteran 
said that since childhood he had become nervous, anxious and 
confused in social situations that more often than not this 
led to inappropriate behaviors.  The veteran gave a history 
of stressful situations while he was on Navy deployments and 
during his work as an emergency medical technician and fire 
fighter after service.  The examiner said that the veteran 
appeared to have had an anxiety disorder prior to his Navy 
deployments and said it appeared that the veteran's four 
deployments had increased his previous anxiety disorder.  He 
said the veteran appeared to be bi-polar and did not appear 
to have enough signs and symptoms of post-traumatic stress 
disorder to warrant treatment in the stress treatment 
program.  Other diagnoses reported in the VA outpatient 
records include:  mood disorder, not otherwise specified 
(NOS); rule out anxiety disorder, NOS; impulse-control 
disorder (NOS); depression, (NOS); and organic mood disorder.  
In view of these multiple diagnoses and the medical opinion 
in October 1998, the Board will request that the veteran be 
provided a psychiatric examination and that an opinion, based 
on the entire record, be obtained to determine whether any 
current psychiatric disorder had its onset in service, is due 
to his head injury in service, or, if present prior to 
service, was aggravated therein.  

On readjudication of the claim, the AMC must consider the 
presumption of soundness relative to the veteran's claim for 
service connection psychiatric disability.  In this regard, 
under the provisions of 38 U.S.C. § 1111, every veteran shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  

When the RO last considered the merits of the veteran's 
service connection claim in its September 2001 statement of 
the case, 38 C.F.R. § 3.304(b) stated that the presumption of 
sound condition could be rebutted solely by clear and 
unmistakable evidence that that a disease or injury existed 
prior to service.  In July 2003, the VA General Counsel, in a 
precedent opinion, provided interpretation and direction 
concerning the requirements for rebutting the presumption of 
sound condition under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  
VAOPGCPREC 3-03.  The General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel pointed out that under the language of the statute, 
VA's burden of showing that the condition was not aggravated 
by service is conditioned only upon a predicate showing that 
the condition in question was not noted at entry into 
service.  The General Counsel held that a veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty to show by clear and 
unmistakable evidence that the disease was not aggravated by 
service attaches.  The General Counsel held that 38 C.F.R. 
§ 3.304(b) is invalid and should not be followed.  Id.  On 
its readjudication of the psychiatric disability claim, the 
decision must be made with consideration of the General 
Counsel precedent opinion.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the veteran 
and request that he identify all health 
care providers from which he received 
treatment or evaluation for any nervous 
disorder or psychiatric disability prior 
to service.  In addition, the AMC should 
request that the veteran identify all 
health care providers, VA and non-VA, 
from which he has received treatment or 
evaluation of any of his claimed 
disabilities at any time since service.  
In particular, the veteran should be 
requested to identify the name and 
address of his employer and/or employee 
assistance program where he was treated 
or evaluated some time between 1984 and 
1990 and a more specific date, if 
possible.  With authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file copies 
of medical records identified by the 
veteran that have not been secured 
previously.  This should include, but not 
be limited to, action to locate and 
obtain VA medical records for the veteran 
dated from January 1985 to January 1989, 
which were reportedly retired but later 
returned to the Bay Pines VAMC, but not 
located when requested by the RO in 
January 2000.  All actions to obtain the 
requested records should be documented in 
the claims file.  

The AMC should also request that the 
veteran provide any evidence in his 
possession that pertains to his claims.  

2.  Thereafter, the AMC should arrange 
for a VA examination of the veteran to 
determine the nature of any current 
residuals of his in-service head injury, 
to include disability manifested by 
headaches and neck pain and/or cognitive 
disorder, if present.  All indicated 
studies should be performed.  The 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
disability manifested by headaches and 
neck pain and/or cognitive disorder is 
causally related to the veteran's head 
injury in service.  The claims file must 
be provided to the examiner for review of 
pertinent documents and that they were 
reviewed must be noted in the examination 
report.  

3.  The AMC should also arrange for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  All indicated 
studies should be performed.  The 
examiner should be requested to review 
pertinent documents in the claims file, 
and provide an opinion, with complete 
rationale, as to whether any psychiatric 
disability existed prior to service and, 
if so, whether the disability permanently 
worsened in degree during, or as a result 
of, service.  If it is the opinion of the 
examiner that there was no psychiatric 
disability prior to service, an opinion 
should be provided as to whether it is at 
least as likely as not that any current 
psychiatric disability had its onset in 
service or is causally related to any 
incident of service, including, but not 
limited to, the veteran's head injury in 
service.  The opinions must explicitly 
consider the entry in the veteran's 
service medical records wherein the 
impression was mild anxiety disorder/poor 
impulse control.  The claims file must be 
provided to the examiner for review of 
pertinent documents and that they were 
reviewed must be noted in the examination 
report.  

4.  Thereafter, the AMC should review the 
record and assure that all required 
development has been completed to the 
extent possible.  Then, the AMC should 
readjudicate entitlement to service 
connection for residuals of a head injury 
and entitlement to service connection for 
psychiatric disability.  In 
readjudication of the claim of 
entitlement to service connection for 
psychiatric disability, the AMC should 
consider the presumption of sound 
condition at service entrance and make 
explicit findings as to whether there is 
clear and unmistakable evidence that 
psychiatric disability existed prior to 
service and whether there is clear and 
unmistakable evidence that the disability 
was not aggravated by service.  See 
38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO and informs the 
veteran of laws and regulations pertinent 
to his claims.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




